                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                            4:19CR3011

     vs.
                                                           ORDER
TAWHYNE M. PATTERSON SR.,
DAMON D. WILLIAMS, DANTE D.
WILLIAMS,  IRA     MORROW, and
WILLIAM BOOTHE III,

                  Defendants.



      Defendant Patterson has moved to continue the pretrial motion deadline,
(Filing No. 175), because Defendant needs additional time to review discovery
before deciding if pretrial motions should be filed. The motion to continue is
unopposed. Based on the showing set forth in the motion, the court finds the
motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 175), is granted.

      2)    As to all defendants, pretrial motions and briefs shall be filed on or
            before April 27, 2020.

      3)    As to all defendants, trial of this case is continued pending
            resolution of any pretrial motions filed.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and as to all defendants, the additional time arising as a result
            of the granting of the motion, the time between today’s date and
            April 27, 2020, shall be deemed excludable time in any computation
            of time under the requirements of the Speedy Trial Act, because
            although counsel have been duly diligent, additional time is needed
      to adequately prepare this case for trial and failing to grant additional
      time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1),
      (h)(6) & (h)(7). Failing to timely object to this order as provided under
      this court’s local rules will be deemed a waiver of any right to later
      claim the time should not have been excluded under the Speedy
      Trial Act.

Dated this 25th day of March, 2020.

                                       BY THE COURT:

                                       s/ Cheryl R. Zwart
                                       United States Magistrate Judge
